Citation Nr: 1624467	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy associated with lumbar spine disability.

2. Entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a New York, New York Department of Veterans Affairs (VA) Regional Office (RO) rating decision in June 2008 that, in pertinent part, increased the rating for a lumbosacral spine disability to 40 percent, effective August 6, 2007.  In an April 2012 decision the Board (by a VLJ other than the undersigned), in pertinent part, granted a 20 percent rating for peripheral neuropathy for each lower extremity as neurologic manifestations of his service-connected lumbosacral spine disability.  An interim August 2012 rating decision granted service connection for peripheral neuropathy of both the right and left lower extremity with a 20 percent rating.  The Veteran appealed the Board's denial of a higher rating to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the parties submitted a Joint Motion for Remand (JMR).  In a June 2013 Order, the Court granted the JMR, remanding the case to the Board for further review.  In July 2014, the Board (by a VLJ other than the undersigned) remanded the case for additional development.  The case is now assigned to the undersigned.

In his VA Form 9 substantive appeal, the Veteran indicated he wanted a Travel Board hearing.  He was scheduled for a hearing on January 12, 2011, but did not attend.  In March 2012, the Veteran requested a new hearing.  In April 2012 the motion for a new hearing was denied under the provisions of 38 C.F.R. § 20.704 (2013) (requiring that motions to reschedule Travel Board hearings after a failure to report must explain why a motion to reschedule could not have been made prior to the hearing date, and must be submitted within 15 days of the hearing).

The issue of entitlement to an extraschedular rating is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1. Peripheral neuropathy of the right lower extremity is manifested by decreased sensation with normal strength; more than moderate incomplete paralysis of the sciatic nerve is not shown.

2. Peripheral neuropathy of the left lower extremity is manifested by decreased sensation with normal strength; more than moderate incomplete paralysis of the sciatic nerve is not shown.


CONCLUSION OF LAW

1. A rating in excess of 20 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).

2. A rating in excess of 20 percent for left lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a January 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  VA examinations were performed in August 2009 and, in accordance with the July 2015 remand, in September 2014.  The Board finds the examinations are adequate for rating purposes.  Both examiners reviewed the Veteran's claims file, conducted thorough examinations, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Because an effective date of August 6, 2007, was granted for the award of service connection for the Veteran's peripheral neuropathy for each lower extremity, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  The Veteran's peripheral neuropathy in his lower extremities, associated with his lumbosacral strain, is currently rated at 20 percent under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  This Code provides that if the condition is considered "mild," a 10 percent disability rating is assigned.  If the condition is considered "moderate," a 20 percent disability rating is assigned.  If the condition is considered "moderately severe," a 40 percent disability rating is assigned, and a 60 percent rating is warranted for conditions that are considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes and are not defined specifically in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38  C.F.R. § 4.6.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.


Factual Background

The Veteran initially claimed a low back disability and was granted service connection in June 2008 for a lumbosacral strain rated under Diagnostic Code 5237.  

On February 2008 VA examination for his low back disability, the Veteran reported "pain and numbness and tingling radiating into both feet greater on the left," and decreased sensation in the bottom of both feet.  He also reported that he had difficulty sitting because it increased his low back pain and the numbness to his feet, and that he frequently lost his balance because of the lack of sensation in his feet.  After neurological tests, the examiner found no decrease in the motor skills of the Veteran's lower extremities, but found that "all motor testing was reproducing pain."  The Veteran had a negative Babinski sign and his toes were normal and downgoing on both sides.  He had a decreased sensitivity to pinprick on the bottom and lateral aspects of his feet and ankles and a similar decrease (in the same pattern) of sensitivity to vibration.

In VA treatment notes in February, April, and May 2008, the Veteran described numbness in both feet at all time.

In August 2009, the Veteran was afforded a VA examination for his peripheral nerves.  He reported "burning, numbness, and pain along the leg and feet on both sides, which is getting worse over time."  He also reported that his symptoms were affecting his quality of life, his ability to stand, and his ability walk during the day.  Lower extremities proximal and distal were rated 5 out of 5 with no atrophy.  A sensory examination revealed decreased sensitivity to pinprick on symmetrical bilateral lower extremities, up to the midcalf.  The Veteran's sensitivity to vibration was absent at his toes and ankles and present at his knees.  Joint position sense was impaired in his toes.  He had normal coordination in his lower extremities.  He walked normally other than taking a few steps slowly.  The examiner diagnosed moderate axonal sensory motor peripheral neuropathy and opined that the Veteran's peripheral neuropathy and lumbosacral spine disability both contributed to the lower extremity symptoms, which significantly affected the Veteran's quality of life and his ability to stand or walk for any extended period of time.

In an April 2014 statement, the Veteran reported that had been using a service dog for two years to assist with his disability and quality of life.  He reported that the dog helped with his gait and balancing which were made difficult because of the loss of feeling in his lower extremities.  

On September 2014 VA peripheral nerves examination, the Veteran reported he had numbness in his feet for the past several years.  He described the tingling as intermittent and varying throughout the day.  The Veteran had mild paresthesias and/or dysesthesias in his right and left lower extremities and moderate numbness in his right and left lower extremities.  Muscle strength testing showed no decrease in strength, and no muscle atrophy was shown.  The Veteran had decreased sensation for a light touch in his right and left lower leg and ankle and in his right and left foot and toes.  His sensitivity to vibration was decreased at the knees and absent at the ankles and his sensitivity to pinprick was decreased.  He did not have tropic changes attributable to peripheral neuropathy.  The examiner diagnosed mild incomplete paralysis in the right and left external popliteal nerves, and right and left musculocutaneous (superficial peroneal) nerves.  Right and left sciatic nerves, anterior tibial nerves, internal popliteal nerves, posterior tibial nerves, anterior crucal nerve, internal saphenous nerves, obturator nerves, external cutaneous nerves of the thigh, and ilio-inguinal nerves were found to be normal.  The Veteran's gait was abnormal; wide based with small steps due to the neuropathy and lumbar stenosis.  The examiner also opined that the Veteran's peripheral nerve condition did not impact his ability to work.


Analysis

As noted above, the Veteran is currently rated 20 percent for his right and left lower extremity peripheral neuropathy under Code 8520, which describes "moderate" paralysis of the sciatic nerve.  

Code 8520 provides for higher ratings for "moderately severe" paralysis (40 percent); "severe" paralysis, with marked muscular atrophy (60 percent); and "complete" paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost (80 percent).

In this case, the evidence of record throughout the appeal period does not show that the Veteran's disability picture meets Code 8520's criteria for moderately severe paralysis (40 percent rating), severe paralysis (60 percent rating), or complete paralysis (80 percent rating) of the sciatic nerve (or any other nerve).  For example, the August 2009 VA nerves examiner diagnosed moderate axonal sensory motor peripheral neuropathy and noted that only part of the significant effect on the Veteran's quality of life was due to the peripheral neuropathy; part of the effect was also caused by the lumbosacral spine condition.  The September 2014 VA nerves examiner identified mild paresthesias and/or dysesthesias in both lower extremities and diagnosed mild incomplete paralysis of the right and left external popliteal nerves, and right and left musculocutaneous (superficial peroneal) nerves.  

The Board notes although the Veteran's peripheral nerve disability is currently rated under Code 8520 for incomplete paralysis of the sciatic nerve, the September 2014 VA nerves examiner actually reported that the Veteran's sciatic nerves are normal and identified that the lumbosacral spine disability causes mild incomplete paralysis of the right and left external popliteal nerves (which are rated under Code 8521), and right and left musculocutaneous (superficial peroneal) nerves (which are rated under Code 8522).

The Board has reviewed whether it might benefit the Veteran to clarify to re-evaluate the peripheral nerve disability under those two Codes instead of the current Code 8520.  However, re-characterizing the disability under Codes 8521 and 8522 (even if both Codes were used and added together) would actually reduce the overall rating because those Codes both use similar criteria as Code 8520 but provide for lower ratings in each category.  Under Diagnostic Code 8521, for incomplete paralysis of the external popliteal nerve, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "severe," a 30 percent disability rating is provided.  Under Diagnostic Code 8522, for incomplete paralysis of the musculocutaneous nerve, a 0 percent disability rating is assigned for mild paralysis.  If the condition is considered "moderate," a 10 percent disability rating is provided.  If the condition is considered "severe," a 20 percent disability rating is provided.  

Therefore, re-characterizing the Veteran's peripheral nerve disability to add ratings of 10% and 0% under Codes 8521 and 8522 (and removing the rating for 20% under Code 8520) would not benefit the Veteran because the total rating would be reduced.  The Board notes that, although the evidence indicates that the Veteran's sciatic nerves are currently normal, the Board will not disturb the favorable findings underlying the current ratings.

Accordingly, initial disability ratings in excess of 20 percent for left and right peripheral nerve disabilities are not warranted.






TDIU

TDIU will be awarded when a claimant meets certain percentage standards and is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities. 38 C.F.R. § 4.16(a) (2015). 

In this case, the Veteran does not meet the percentage requirements for schedular TDIU and, furthermore, neither the Veteran nor the evidence of record raise the question of unemployability.  At a July 2012 VA mental disorder examination, the Veteran attributed his unemployment at that time to on-the-job injuries.  Although the August 2009 VA nerves examiner opined that the peripheral neuropathy and lumbosacral spine disabilities both significantly affected the Veteran's quality of life and his ability to stand or walk for any extended period of time, he did not state that the Veteran was unemployable as a result of these disabilities.  More recently, the September 2014 VA nerves examiner opined that the peripheral neuropathy did not affect the Veteran's ability to work.

Therefore, TDIU is not raised in the context of the instant claim for increase and a referral for extraschedular TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied on a schedular basis.

An initial rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied on a schedular basis.





REMAND

Extraschedular Referral

The Board is precluded by regulation from assessing, in the first instance, the merits of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Kuppamala v. McDonald, 27 Vet.App. 447 (2015).  However, the Board is required to consider whether a case should be referred to the Director of VA's Compensation and Pension Service for such assessment in the first instance.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366(Fed. Cir. 2009).

In this case, the Veteran's representative's March 2016 argument that the "VA examiner did not account for his flare-ups which present as stiffness, leg spasms, pain, fatigue when walking and during prolonged sitting, that result in cramping," and that such flare-ups support an increased rating.  Such symptoms are not expressly considered by the schedular criteria and, accordingly, the Board finds that referral of this matter for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 114.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The AOJ should include a full statement of all factors having a bearing on the issue.

2. The AOJ should then readjudicate the claim of entitlement to a higher rating on an extraschedular basis.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


